DETAILED ACTION
Status of the Claims
This action is in response to an application dated January 5, 2021.  Claims 1-20 are pending.  All pending claims are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
This application is a continuation of continuation of Application No. 15854365, filed 12/26/2017, now U.S. Patent No. 10915954.  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  
Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 of the instant application substantially recites the limitations of claims 1, 3-11 and 13-20 of Application No. 15854365 now U.S. Patent No. 10915954.  
Claims 1-20 are rejected on the ground of statutory double patenting over claims 1, 3-11 and 13-20 of Application No. 15854365 now U.S. Patent No. 10915954.
The subject matter claimed in the instant application is fully disclosed in the referenced patent granted since the referenced patent and the instant application are claiming common subject matter, as follows related sections are shown in bold): 
For illustration purposes, the Instant application recites a system for monitoring communications between clients.  The instant application recites a detecting an unsolicited communication and Application 15854365 recites detecting a communication.  This suggests common subject matter.   
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of applicant's invention to conceive of and include classifying communications to include unsolicited communications thereby expanding the options available to the transacting parties thereby allowing for more robust exchanges on the transaction platform. 
Instant Application 
15854365
1. A computer implemented method comprising:
monitoring, by a processor, communications via a first communication client over a first communication platform configured to transmit communications only between communication clients associated therewith and via a second communication client over a second communications platform configured to transmit communications only between communications clients associated therewith;



detecting, by the processor, that a first unsolicited communication entered into the first communication client corresponds to a communication protocol based on a protocol identifier being included therein, the first unsolicited communication further including a plurality of primary protocol elements including a first user identifier and a first instrument identifier;


storing, by the processor, the first unsolicited communication in a database coupled with the processor;

detecting, by the processor, that a second unsolicited communication entered into the second communication client corresponds to the communication protocol based on the protocol identifier being included therein, the second unsolicited communication including a plurality of primary protocol elements including a second user identifier and a second instrument identifier identical to the first instrument identifier;

storing, by the processor, the second unsolicited communication in the database;

retrieving, by the processor from the database based on the second unsolicited communication, any previously detected communications entered into any communication client monitored by the processor which includes an instrument identifier identical to the second instrument identifier, the retrieved previously detected communications thereby including the first unsolicited communication;

transmitting, by the processor, the retrieved previously detected communications to the second communication client;

detecting, by the processor, that a third communication entered into the second communication client corresponds to the communication protocol and is responsive to the first unsolicited communication;

storing, by the processor, the third communication in the database; and transmitting, by the processor, the third communication to the first communication client.




2.    The computer implemented method of claim 1, wherein the third communication further includes supplementary protocol elements including one of a quantity, a price, and a directionality for a proposed trade.

3.    The computer implemented method of claim 1, wherein the first and second unsolicited communications comprise data indicative of interest in a transaction related to an instrument identified by the first and second instrument identifiers, and the third communication comprises data indicative of a request for the transaction, the method further comprising:

detecting, by the processor, that a fourth communication entered into the first communication client corresponds to the communication protocol and is responsive to the third communication and comprises data indicative of an acceptance of the transaction;

storing, by the processor, the fourth communication in the database; and transmitting, by the processor, the fourth communication to the second communication client.










4.    The computer implemented method of claim 3, further comprising:
generating, by the processor, an executed trade; and transmitting the executed trade to a clearinghouse computing system.






5.    The computer implemented method of claim 1, wherein the retrieving further comprises retrieving, by the processor from the database based on the second unsolicited communication and further based on first and second profiles, any previously detected communications entered into any communication client monitored by the processor which includes an instrument identifier identical to the
second instrument identifier and which satisfied both the first and second profiles, the first profile specifying, for the first communications client, which communications received from the first communications client may be provided to other communication clients, and the second profile specifying, for the second communications client, which communications received from other communications clients are to be provided to the second communication client.

6.    The computer implemented method of claim 5, wherein the first and second profiles each further specify credit criteria, the first profile specifying, for the first communications client, that communications received from the first communications client may be provided to only to other communication clients which satisfy the specified credit criteria of the first profile, and the second profile specifying, for the second communications client, that only communications received from other communications clients which satisfy the specified credit criteria of the second profile are to be provided to the second communication client.

7.    The computer implemented method of claim 1, wherein the processor implements a graphic user interface on the first and second communications clients.

8.    A computer system comprising:
a chat monitor configured to monitor communications via a first communication client over a first communication platform configured to transmit communications only between communication clients associated therewith and via a second communication client over a second communications platform configured to transmit communications only between communications clients associated therewith;; a parser coupled to the chat monitor and configured to:

detect that a first unsolicited communication entered into the first communication client corresponds to a communication protocol based on a protocol identifier being included therein, the first unsolicited communication further including a plurality of primary protocol elements including a first user identifier and a first instrument identifier;
store the first unsolicited communication in a database coupled with the processor;

detect that a second unsolicited communication entered into the second communication client corresponds to the communication protocol based on the protocol identifier being included therein, the second unsolicited communication including a plurality of primary protocol elements including a second user identifier and a second instrument identifier identical to the first instrument identifier;

store the second unsolicited communication in the database; retrieve, from the database based on the second unsolicited communication, any previously detected communications entered into any communication client monitored by the processor which includes an instrument identifier identical to the second instrument identifier, the retrieved previously detected communications thereby including the first unsolicited communication;

transmit the retrieved previously detected communications to the second communication client;

detect that a third communication entered into the second communication client corresponds to the communication protocol and is responsive to the first unsolicited communication;

store the third communication in the database; and transmit the third communication to the first communication client.

9. The computer system of claim 8, wherein the first and second unsolicited communications comprise data indicative of interest in a transaction related to an instrument identified by the first and second instrument identifiers, and the third communication comprises data indicative of a request for the transaction, the parser being further configured to:

detect that a fourth communication entered into the first communication client corresponds to the communication protocol and is responsive to the third communication and comprises data indicative of an acceptance of the transaction;
store the fourth communication in the database; and transmit the fourth communication to the second communication client.

10.    The computer system of claim 8, wherein the parser is further configured to retrieve from the database, based on the second unsolicited communication and further based on first and second profiles, any previously detected communications entered into any communication client monitored by the processor which includes an instrument identifier identical to the second instrument identifier and which satisfied both the first and second profiles, the first profile specifying, for the first communications client, which communications received from the first communications client may be provided to other communication clients, and the second profile specifying, for the second communications client, which communications received from other communications clients are to be provided to the second communication client.

11.    The computer implemented method of claim 10, wherein the first and second profiles each further specify credit criteria, the first profile specifying, for the first communications client, that communications received from the first communications client may be provided to only to other communication clients which satisfy the specified credit criteria of the first profile, and the second profile specifying, for the second communications client, that only communications received from other communications clients which satisfy the specified credit criteria of the second profile are to be provided to the second communication client.

12.    The computer system of claim 8, wherein the chat monitor comprises a graphic user interface on the first and second communications clients.

13.    A computer system comprising:

a processor; and a memory communicatively coupled to the processor, the memory comprising software that, when executed by the processor, performs operations that cause the processor to:

monitor communications via a first communication client over a first communication platform configured to transmit communications only between communication clients associated therewith and via a second communication client over a second communications platform configured to transmit communications only between communications clients associated therewith;

detect that a first unsolicited communication entered into the first communication client corresponds to a communication protocol based on a protocol identifier being included therein, the first unsolicited communication further including a plurality of primary protocol elements including a first user identifier and a first instrument identifier;
store the first unsolicited communication in a database coupled with the processor;

detect that a second unsolicited communication entered into the second communication client corresponds to the communication protocol based on the protocol identifier being included therein, the second unsolicited communication including a plurality of primary protocol elements including a second user identifier and a second instrument identifier identical to the first instrument identifier;

store the second unsolicited communication in the database; 

retrieve, from the database based on the second unsolicited communication, any previously detected communications entered into any communication client monitored by the processor which includes an instrument identifier identical to the second instrument identifier, the retrieved previously detected communications thereby including the first unsolicited communication;

transmit the retrieved previously detected communications to the second communication client;

detect that a third communication entered into the second communication client corresponds to the communication protocol and is responsive to the first unsolicited communication;

store the third communication in the database; and transmit the third communication to the first communication client.





14.    The computer system of claim 13, wherein the third communication further includes supplementary protocol elements including one of a quantity, a price, and a directionality for a proposed trade.

15.    The computer system of claim 13, wherein the first and second unsolicited communications comprise data indicative of interest in a transaction related to an instrument identified by the first and second instrument identifiers, and the third communication comprises data indicative of a request for the transaction, the software that, when executed by the processor, performs further operations that cause the processor to:

detect that a fourth communication entered into the first communication client corresponds to the communication protocol and is responsive to the third communication and comprises data indicative of an acceptance of the transaction; store the fourth communication in the database; and transmit the fourth communication to the second communication client.












16.    The computer system of claim 15, wherein the software that, when executed by the processor, performs further operations that cause the processor to:

generate an executed trade; and transmit the executed trade to a clearinghouse computing system.

17.    The computer system of claim 13, wherein the retrieval from the database based on the second unsolicited communication is further based on first and second profiles, and retrieves any previously detected communications entered into any communication client monitored by the processor which includes an instrument identifier identical to the second instrument identifier and which satisfied both the first and second profiles, the first profile specifying, for the first communications client, which communications received from the first communications client may be provided to other communication clients, and the second profile specifying, for the second communications client, which communications received from other communications clients are to be provided to the second communication client.


18.    The computer system of claim 17, wherein the first and second profiles each further specify credit criteria, the first profile specifying, for the first communications client, that communications received from the first communications client may be provided to only to other communication clients which satisfy the specified credit criteria of the first profile, and the second profile specifying, for the second communications client, that only communications received from other communications clients which satisfy the specified credit criteria of the second profile are to be provided to the second communication client.

19.    The computer system of claim 13, wherein the processor implements a graphic user interface on the first and second communications clients.

20.    A computer system comprising:

means for monitoring communications via a first communication client over a first communication platform configured to transmit communications only between communication clients associated therewith and via a second communication client over a second communications platform configured to transmit communications only between communications clients associated therewith;

means for detecting that a first unsolicited communication entered into the first communication client corresponds to a communication protocol based on a protocol identifier being included therein, the first unsolicited communication further including a plurality of primary protocol elements including a first user identifier and a first instrument identifier;

means for storing the first unsolicited communication in a database coupled with the processor;

means for detecting that a second unsolicited communication entered into the second communication client corresponds to the communication protocol based on the protocol identifier being included therein, the second unsolicited communication including a plurality of primary protocol elements including a second user identifier and a second instrument identifier identical to the first instrument identifier;

means for storing the second unsolicited communication in the database;

means for retrieving, from the database based on the second unsolicited communication, any previously detected communications entered into any communication client monitored by the processor which includes an instrument identifier identical to the second instrument identifier, the retrieved previously detected communications thereby including the first unsolicited communication;

means for transmitting the retrieved previously detected communications to the second communication client;

means for detecting that a third communication entered into the second communication client corresponds to the communication protocol and is responsive to the first unsolicited communication;

means for storing the third communication in the database; and

means for transmitting the third communication to the first communication client.



Currently Amended) A computer implemented method for facilitating communications over a plurality of communication platforms, each communication platform associated with a plurality of communication clients, wherein each communication platform is configured to transmit communications between communication clients associated with the communication platform, the method comprising:
	monitoring, by a processor, communications over a plurality of communication platforms;

	detecting, by the processor, that a first communication entered into a first communication client of a first communication platform corresponds to a communication protocol, the first communication including a protocol identifier and a plurality of primary protocol elements including a first user identifier and an instrument identifier; 
	storing, by the processor, in a database, the first communication;
	detecting, by the processor, that a second communication entered into a second communication client of a second communication platform corresponds to the communication protocol, the second communication including the protocol identifier and a plurality of primary protocol elements including a second user identifier and the instrument identifier;

	storing, by the processor, in the database, the second communication;


	retrieving, by the processor, from the database, previously detected communications entered into any of the communication clients associated with any of the communication platforms and including the instrument identifier associated with the second communication, including retrieving the first communication; and




	transmitting, by the processor, the retrieved first communication to the second communication client;

	detecting, by the processor, that a third communication entered into the second communication client corresponds to the communication protocol, the third communication including the second communication and at least one supplementary protocol element; 

storing, by the processor, in the database, the third communication; and
transmitting, by the processor, the third communication to the first communication client.
2.	(Canceled) 

3.	(Currently Amended) The computer implemented method of claim 1 [[2]], wherein the supplementary protocol element includes one of a quantity, a price, and a directionality for a proposed trade.
4.	(Currently Amended) The computer implemented method of claim 1 [[2]], further comprising:
	detecting, by the processor, that a fourth communication entered into the first communication client corresponds to the communication protocol, the fourth communication including the third communication, and a first resolution protocol element;
	storing, by the processor, in the database, the fourth communication; and
	transmitting, by the processor, the fourth communication to the second communication client.
5.	(Original) The computer implemented method of claim 4, further comprising:
	detecting, by the processor, that a fifth communication entered into the second communication client corresponds to the communication protocol, the fifth communication including the fourth communication, and a second resolution protocol element; 
	generating, by the processor, a sixth communication; and
	transmitting, by the processor, the sixth communication to the first and second communication clients.
6.	(Original) The computer implemented method of claim 5, wherein the sixth communication is a trade execution confirmation.
7.	(Previously Presented) The computer implemented method of claim 5, further comprising: 
	generating, by the processor, an executed trade; and
	transmitting the executed trade to a clearinghouse computing system.






































8.	(Currently Amended) A computer system configured to facilitate communications over a plurality of communication platforms, each communication platform associated with a plurality of communication clients, wherein each communication platform is configured to transmit communications between communication clients associated with the communication platform, the computer system comprising:
	a chat monitor configured to monitor communications over a plurality of communication platforms;
	a parser coupled to the chat monitor and configured to detect whether a communication entered into a communication client corresponds to a communication protocol, the communication protocol including a protocol identifier and a plurality of primary protocol elements including a first user identifier and an instrument identifier, wherein the communication is one of a first communication entered into a first communication client of a first communication platform corresponding to the communication protocol, the first communication including the protocol identifier and the plurality of primary protocol elements including a first user identifier and an instrument identifier, a second communication entered into a second communication client of a second communication platform corresponding to the communication protocol, the second communication including the protocol identifier and the plurality of primary protocol elements including a second user identifier and the instrument identifier, or a third communication entered into the second communication client corresponding to the communication protocol, the third communication including the second communication and at least one supplementary protocol element;
	a protocol validator coupled to the parser and configured to validate communications corresponding to the communication protocol; and
	a database coupled to the protocol validator for storing validated communications.
9.	(Original) The computer system of claim 8, wherein the communication protocol includes supplementary protocol elements representing a proposed trade including a quantity, a price, and a directionality.
10.	(Original) The computer system of claim 8, wherein the communication protocol includes a resolution element representing agreement, confirmation, or cancellation of a proposed trade.
11.	(Currently Amended) A computer system for facilitating communications over a plurality of communication platforms, each communication platform associated with a plurality of communication clients, wherein each communication platform is configured to transmit communications between communication clients associated with the communication platform, the computer system comprising:
	a processor; and 
	a memory communicatively coupled to the processor, the memory comprising software that, when executed by the processor, performs operations that cause the processor to:
	monitor communications over a plurality of communication platforms;
	detect that a first communication entered into a first communication client of a first communication platform corresponds to a communication protocol, the first communication including a protocol identifier and a plurality of primary protocol elements including a first user identifier and an instrument identifier; 
	store in a database, the first communication;
	detect that a second communication entered into a second communication client of a second communication platform corresponds to the communication protocol, the second communication including the protocol identifier and a plurality of primary protocol elements including a second user identifier and the instrument identifier;
	store in the database, the second communication;
	retrieve from the database, previously detected communications entered into any of the communication clients associated with any of the communication platforms and including the instrument identifier associated with the second communication, including retrieving the first communication; and
	transmit the retrieved first communication to the second communication client;
	detect that a third communication entered into the second communication client corresponds to the communication protocol, the third communication including the second communication and at least one supplementary protocol element; 
	store in the database, the third communication; and
	transmit the third communication to the first communication client.
12.	(Canceled) 
13.	(Currently Amended) The computer system of claim 11 12, wherein the supplementary protocol element includes one of a quantity, a price, and a directionality for a proposed trade.
14.	(Currently Amended) The computer system of claim 11 12, wherein the memory further comprises software that causes the processor to:
	detect that a fourth communication entered into the first communication client corresponds to the communication protocol, the fourth communication including the third communication, and a first resolution protocol element;
	store in the database, the fourth communication; and
	transmit the fourth communication to the second communication client.
15.	(Original) The computer system of claim 14, wherein the memory further comprises software that causes the processor to:
	detect that a fifth communication entered into the second communication client corresponds to the communication protocol, the fifth communication including the fourth communication, and a second resolution protocol element; 
	generating, by the processor, a sixth communication; and
	transmitting, by the processor, the sixth communication to the first and second communication clients.
16.	(Original) The computer system of claim 15, wherein the sixth communication is a trade execution confirmation.
17.	(Original) The computer system of claim 15, wherein the memory further comprises software that causes the processor to:
	generate an executed trade; and
	transmit the executed trade to a clearinghouse computing system.
18.	(Currently Amended) A non-transitory computer readable medium for facilitating communications over a plurality of communication platforms, each communication platform associated with a plurality of communication clients, wherein each communication platform is configured to transmit communications between communication clients associated with the communication platform, the non-transitory computer readable medium storing instructions that, when executed by a processor, cause the processor to:
	monitor communications over a plurality of communication platforms;
	detect that a first communication entered into a first communication client of a first communication platform corresponds to a communication protocol, the first communication including a protocol identifier and a plurality of primary protocol elements including a first user identifier and an instrument identifier; 
	store in a database, the first communication;
	detect that a second communication entered into a second communication client of a second communication platform corresponds to the communication protocol, the second communication including the protocol identifier and a plurality of primary protocol elements including a second user identifier and the instrument identifier;
	store in the database, the second communication;
	retrieve from the database, previously detected communications entered into any of the communication clients associated with any of the communication platforms and including the instrument identifier associated with the second communication, including retrieving the first communication; and
	transmit the retrieved first communication to the second communication client;
	detect that a third communication entered into the second communication client corresponds to the communication protocol, the third communication including the second communication and at least one supplementary protocol element; 
	store in the database, the third communication; and
	transmit the third communication to the first communication client.
19.	(Original) The non-transitory computer readable medium of claim 18, wherein the communication protocol includes supplementary protocol elements representing a proposed trade including a quantity, a price, and a directionality, and a resolution element representing agreement, confirmation, or cancellation of a proposed trade.
20.	(Currently Amended) A computer system for facilitating communications over a plurality of communication platforms, each communication platform associated with a plurality of communication clients, wherein each communication platform is configured to transmit communications between communication clients associated with the communication platform, the computer system comprising:
	means for monitoring communications over a plurality of communication platforms;
	means for detecting that a first communication entered into a first communication client of a first communication platform corresponds to a communication protocol, the first communication including a protocol identifier and a plurality of primary protocol elements including a first user identifier and an instrument identifier; 
	means for storing in a database, the first communication;
	means for detecting that a second communication entered into a second communication client of a second communication platform corresponds to the communication protocol, the second communication including the protocol identifier and a plurality of primary protocol elements including a second user identifier and the instrument identifier;
	means for storing in the database, the second communication;
	means for retrieving from the database, previously detected communications entered into any of the communication clients associated with any of the communication platforms and including the instrument identifier associated with the second communication, including retrieving the first communication; and
	means for transmitting the retrieved first communication to the second communication client;
	means for detecting that a third communication entered into the second communication client corresponds to the communication protocol, the third communication including the second communication and at least one supplementary protocol element; 
	means for storing in the database, the third communication; and
	means for transmitting the third communication to the first communication client.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 




/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696